DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 6-7, 11-12, 16-17 were amended, claims 1-20 are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201710289715.7 filed on 04/27/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 11, 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-7, 11-12, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sheets et al(US 20170270530 A1: considering continuation priority of 14/304681) in view of Dempsky et al(US 20120158969 A1) .

With regards to claim 1, 6, 11, 16 Sheets discloses, An authentication method for accessing a network, applied to an authentication device, wherein the method comprises: 
receiving an authentication response message sent by a user device ([0094] In block 730, a voice segment is received from the user. The voice segment may be received by the user's communication device via an internal or external microphone input. The voice segment may be in response to a prompted text speaker verification prompt.), wherein the authentication response message comprises a first data, and the first data is data obtained by the user device based on a biometric feature data of a target user ([005] Upon the occurrence of an event, e.g. a user entering a merchant location, a reference to the biometric data model associated with the user that is stored within the database can be obtained. The user can be identified based on attributes associated with his/her communication device (e.g., serial number, International Mobile Equipment Identity (IMEI) number, Subscriber Identity Module (SIM) card number, phone number, Note: user biometric data obtained by the user communication device as a first data, interpreting when user trying access to server, server asked for biometric authentication data, in response user scan biometric data of user and send it back in response.); 
obtaining a second data from a server, wherein the second data is data obtained by the server based on a biometric feature data of a user ([005] Upon the occurrence of an event, e.g. a user entering a merchant location, a reference to the biometric data model associated with the user that is stored within the database can be obtained…. These techniques may eliminate or reduce the need or the time it takes to search the entire database(s) for the user's voice model at the point of transaction, as a reference to the voice model may have already been obtained at the occurrence of the event (e.g., the user entering the merchant location). Note: merchant/access device obtained earlier registered data stored from server as second data );
generating an indication information when the first data is the same as the second data, wherein the indication information is used to indicate that the user device is authenticated ([0005]; The provided biometric data may then be compared against the biometric data model associated with the user stored within the database, using the obtained reference.[0026]; The authorization response message may also include an authorization code, which may be a code that a issuer bank returns in response to an authorization request message in an electronic message (either directly or through the .  Note: authorization code received by mobile phone is an indication information); and 
sending the indication information to the user device ([0044] In some embodiments, the communication device 110 may be connected to and communicate with the payment processor network 140 via an interconnected network 160. One example of an interconnected network 160 is the Internet. The payment processor network 140 may inform the communication device 110 when a payment has been successfully processed. [0040] In some embodiments, the access device 120 can be a client computer or a mobile phone in the event that the user is conducting a remote transaction.  ).  

Sheets does not exclusively but Dempsky teaches, wherein the authentication response message further comprises index information, the index information being configured to identify the user device or the target user (FIG 8 and associated text; [0057] After authenticating the user, the bypass service accesses a user record 354 and/or network record 352 to determine whether the user is authorized to access the requested domain 322. In this example, the bypass service determines that the user may access the requested domain, and in response generates a master cookie for the client device 312 that identifies the user issuing the request. The master cookie is set on the client device for the domain of the bypass service and can be used in future requests to bypass authentication.)


With regards to claim 2, 7, 12, 17 Sheets further discloses, the obtaining second data from the server comprises: 
sending a retrieval request message to the server, wherein the retrieval request message comprises the index information (FIG 7 740 and associated text; [0095] In block 740, the reference is used to access the voice model stored in the database. The reference may be a pointer to the voice model.); 
receiving third data sent by the server, wherein the third data is a stored biometric feature data of the user that is obtained by the server based on the index information (0096] In block 750, the received voice segment is compared to the voice model. For example, the received voice segment may be compared to the user's voice model within voice database by using the reference pointer to the location of the voice model within the database); and
 converting the third data into the second data ([0093] For example, if a user is determined to be within a store, based on the geo-fencing, a reference to the user's voice model stored within the voice database may be retrieved See also [0005] FIG 5 340 ; Temporary Voice data Note: Access device store a copy of user voice model suggest 3rd data converting as second data).

Allowable Subject Matter

Claims 3-5, 8-10, 13-15, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498